Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective December 20, 2011 (the “Effective Date”),
between SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and TOM
L. WARD, an individual (the “Executive”).

WITNESSETH:

WHEREAS, the Company and the Executive desire to set forth the terms of their
agreements relating to the employment of the Executive by the Company; and

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company, and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer
and director of the Company.

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his best efforts
and due diligence to assist the Company in the objective of achieving the most
profitable operation of the Company and the Company’s affiliated entities
consistent with developing and maintaining a quality business operation and
complying with applicable law. Except as provided in paragraph 3, the Executive
shall devote his entire business skill, time and effort diligently to the
affairs of the Company in accordance with the duties assigned to the Executive,
and the Executive shall perform all such duties, and otherwise conduct himself,
in a manner reasonably calculated in good faith by him to promote the best
interests of the Company.

2.1 Specific Duties. During the term of this Agreement, the Executive: (a) will
serve as Chief Executive Officer of the Company; (b) will be nominated for
election or appointed to serve as a director of the Company and will be
nominated as Chairman of the Company’s Board of Directors (the “Board”);
(c) will be appointed as an officer or manager of such of the Company’s
subsidiaries as the Executive deems necessary to execute his duties fully; and
(d) will be nominated for election or appointed to serve as a director of such
of the Company’s subsidiaries as the Executive deems necessary to execute his
duties fully. The Executive will perform all of the services required to fully
and faithfully execute the position to which the Executive is appointed and such
other services as may be assigned by the Board in its sole discretion. In
addition, the precise duties to be performed by the Executive may be changed or
curtailed in the sole discretion of the Board.



--------------------------------------------------------------------------------

2.2 Rules and Regulations. From time to time, the Company may issue policies and
procedures applicable to employees and the Executive. The Executive agrees to
comply with such policies and procedures, which may be supplemented, modified,
changed or adopted without notice in the sole discretion of the Company at any
time. In the event of a conflict between such policies and procedures and this
Agreement, this Agreement will control unless compliance with this Agreement
will violate any law or regulation applicable to the Company or its affiliated
entities.

2.3 Stock Investment. During the term of this Agreement, the Executive agrees to
hold shares of the Company’s common stock having an aggregate Investment Value
(as defined below) greater than 500% of the compensation paid to the Executive
under paragraphs 4.1 and 4.2 of this Agreement during such calendar year. Any
shares of common stock acquired by the Executive prior to the date of this
Agreement and still owned by the Executive during the term of this Agreement may
be used to satisfy the requirement to own common stock. For purposes of this
paragraph, the “Investment Value” of each share of stock will be as follows:
(a) for shares purchased after the date of this Agreement, the price paid by the
Executive for such shares; (b) for shares acquired after the date of this
Agreement through the exercise of stock options, the grant of restricted stock,
the conversion of preferred stock or other than through open market purchases,
the fair market value of the common stock on the date the option was exercised,
the restrictions lapsed, the stock was issued, or the stock was acquired through
the conversion of preferred stock, or the date such stock was otherwise
acquired; and (c) for shares acquired on or prior to the date of this Agreement,
the price paid by the Executive. The Company has no obligation to sell or to
purchase from the Executive any of the Company’s stock in connection with this
paragraph 2.3 and has made no representations or warranties regarding the
Company’s stock, operations or financial condition.

3. Other Activities. The Executive shall not engage in any business activity
that, in the judgment of the Board, conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board in writing, the
Executive will not: (a) engage in activities that require such substantial
services on the part of the Executive that the Executive is unable to perform
the duties assigned to the Executive in accordance with this Agreement;
(b) serve as an officer or director of any publicly held entity; or (c) directly
or indirectly invest in, participate in or acquire an interest in any oil and
gas business, including, without limitation, businesses (i) producing oil and
gas, (ii) drilling, owning or operating oil and gas leases or wells,
(iii) providing services or materials to the oil and gas industry, or
(iv) marketing or refining oil or gas. The limitations in this paragraph 3 will
not prohibit an investment by the Executive in publicly traded securities or the
maintenance of investment interests owned prior to the Effective Date.
Notwithstanding the foregoing, the Executive is not restricted from maintaining
or making investments, or engaging in other businesses, enterprises or civic,
charitable or public service functions if such activities, investments,
businesses or enterprises do not result in a violation of

 

2



--------------------------------------------------------------------------------

clauses (a) through (c) of this paragraph 3, and the Executive is permitted to
participate in the activities set forth in paragraph 3.1, if such activities are
undertaken in strict compliance with this Agreement.

3.1 Royalty Interests and Gifts, Outside Oil and Gas Drilling, and Certain Other
Drilling Units. The foregoing restriction in clause (c) will not prohibit, in
areas not being pursued by the Company: (a) the ownership of royalty interests
where the Executive owns, previously owned or acquires the surface of the land
covered by the royalty interest and the ownership of the royalty interest is
incidental to the ownership of the surface estate, or the ownership of royalty,
overriding royalty or working interests that are received by gift or inheritance
subject to disclosure by the Executive to the Company in writing; (b) the
Executive’s participation in outside operated oil and gas drilling; or (c) the
Executive’s participation as a working interest owner in properties operated by
the Company where wells are proposed in drilling units with respect to which the
surface or royalty ownership rights are held by TLW Holdings, L.L.C., an
Oklahoma limited liability company, 192 Investments, L.L.C., an Oklahoma limited
liability company, and entities owned or controlled by the Executive.

4. Executive’s Compensation. The Company agrees to compensate the Executive as
follows:

4.1 Base Salary. Effective December 26, 2011, the Executive will be paid a base
salary (the “Base Salary”) at an annual rate of not less than 1,545,000 dollars,
which will be paid to the Executive in accordance with the Company’s customary
payroll practices during the term of this Agreement.

4.2 Bonus. The Company may periodically pay bonus compensation to the Executive
in the absolute discretion of the Company and in such amounts and at such times
as the Company may determine. The Executive recognizes and acknowledges that the
award of bonus compensation is not guaranteed or promised in any way.

4.3 Equity Compensation. The Executive may periodically be granted awards of
Company restricted stock or other forms of equity compensation under and subject
to the Company’s equity compensation plans (the “Equity Compensation Plans”).
The terms and provisions of the Equity Compensation Plans shall govern the award
of Company restricted stock or any other form of equity compensation. Except as
provided in paragraph 7, the Executive recognizes and acknowledges that the
award of equity compensation is not guaranteed or promised in any way.

4.4 Benefits. The Company sponsors a number of employee benefit plans, programs
and arrangements for the benefit of its employees, including retirement,
medical, life and disability benefits. The Executive shall have the opportunity
to participate in such plans, programs and arrangements to the same extent as
other similarly-situated Company employees; however, any

 

3



--------------------------------------------------------------------------------

participation in Company employee benefit plans, programs or arrangements is
subject to the terms and conditions of the particular plan, program or
arrangement, including any eligibility requirements, as they may exist from time
to time. The Executive recognizes and acknowledges that the Company has the
right to amend, modify or terminate its employee benefit plans, programs and
arrangements at any time.

4.5 Paid Time Off (“PTO”). The Executive shall be eligible for 35 days of PTO
each continuous year of employment during the term of this Agreement under the
Company’s PTO policy. Except as otherwise provided in this Agreement, no
additional compensation will be paid for failure to take PTO, and no PTO may be
carried forward from one twelve month period to another.

4.6 Membership Dues. The Company will reimburse the Executive for: (a) the
monthly dues necessary to maintain a full membership in a club in the Oklahoma
City area selected by the Executive; and (b) the reasonable cost of any approved
business entertainment at such club. All other costs, including, without implied
limitation, any initiation costs, initial membership costs, personal use and
business entertainment unrelated to the Company will be the sole obligation of
the Executive, and the Company will have no liability with respect to such
amounts.

4.7 Travel. For safety, security and efficiency, the Executive will be required
to utilize aircraft owned or leased by the Company for business and reasonable
personal use in the Western Hemisphere (including North America, South America
and the surrounding oceans) and will not be required to reimburse the Company
for any cost related to such use. In addition, the Executive’s immediate family
members may use such Company aircraft for their personal use to the same extent.
The Executive will not owe any additional amounts to the Company for guests or
family members traveling with the Executive, provided that the Executive will
pay all personal income taxes accruing as a result of the personal use of the
Company’s aircraft by the Executive, his family or guests or from other taxable
travel expenses incurred in connection with the Executive’s business travel. The
amount of reasonable personal, family and guest aircraft use and travel expenses
shall be subject to annual review by the compensation committee of the Board.

4.8 Accounting Support. The Executive will be reasonably permitted to utilize
the Company’s office space, computer facilities and personnel to provide
accounting services, records maintenance, tax advice and tax return preparation
for the Executive’s (and his family’s) personal business investments and
activities. The Executive agrees to reimburse the Company an amount equal to 50%
of the salaries and bonuses paid by the Company to employees primarily engaged
in providing such support services to the Executive. Such amounts will be billed
monthly on an estimated basis, reconciled at least once annually and paid by the
Executive on receipt of an invoice from the Company. The cost of secretarial or
general administrative support for the Executive will not be required to be
reimbursed in whole or part by the Executive. The amount of reasonable use of
the services available under this paragraph 4.8 shall be subject to annual
review by the compensation committee of the Board

 

4



--------------------------------------------------------------------------------

4.9 Gross-Up Payment. If it is determined that any payment or distribution by
the Company or the Company’s subsidiaries or affiliates to or for the benefit of
the Executive (whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise) (a “Payment”) is subject to the
excise tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), or any interest or penalties related to such excise tax
(collectively, the “Excise Tax”), the Executive will be entitled to receive an
additional payment (a “Gross-Up Payment”) from the Company. The Gross-Up Payment
will equal the amount such that, after payment by the Executive of all taxes
(including the Excise Tax, income taxes, interest and penalties imposed with
respect to such taxes) on the Gross-Up Payment, the Executive will retain an
amount of the Gross-Up Payment equal to the Excise Tax imposed on the Payment.

4.9.1 Determination. Subject to the provisions of paragraph 4.9.2, all
determinations required to be made under this paragraph 4.9 (including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized) will be made by a nationally recognized
certified public accounting firm designated by the Company (the “Accounting
Firm”). The Accounting Firm will provide detailed supporting calculations both
to the Company and the Executive within fifteen business days of the receipt of
notice from the Executive that there has been a Payment, or such earlier time as
is reasonably requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting a
Change in Control (as hereinafter defined), the Company will be entitled to
appoint another nationally recognized accounting firm to make the determinations
required under this paragraph (which accounting firm will then be referred to as
the Accounting Firm hereunder). All fees and expenses of the Accounting Firm
will be paid by the Company. Any Gross-Up Payment required to be paid under this
paragraph 4.9 will be paid by the Company to the Executive within five days of
the receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm will be binding on the Company and the Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm, the Gross-Up Payment made by
the Company may be less than actually required to be made hereunder (an
“Underpayment”). If the Company exhausts its remedies pursuant to paragraph
4.9.2 below and the Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm will determine the amount of the Underpayment
that has occurred and any such Underpayment will be promptly (and in no event
later than the date determined under Treasury Regulation section
1.409A-3(i)(1)(v)) paid by

 

5



--------------------------------------------------------------------------------

the Company to or for the benefit of the Executive. If it is established
pursuant to a written opinion of independent counsel selected by the Company,
that the Excise Tax is less than the amount previously taken into account
hereunder, the Executive shall repay the Company, within 30 days of the
Executive’s receipt of notice of such opinion, the portion of the Gross-Up
Payment attributable to such reduction (plus the portion of the Gross-Up Payment
attributable to the Excise Tax and federal, state, and local income tax imposed
on the Gross-Up Payment being repaid by the Executive if such repayment results
in a reduction in Excise Tax or a federal, state and local income tax deduction)
plus any interest received by the Executive on the amount of such repayment.

4.9.2 Contest of Claims. The Executive will notify the Company in writing of any
claim by the Internal Revenue Service (the “IRS”) that, if successful, would
require the payment by the Company of a Gross-Up Payment. Such notification will
be given as soon as practicable but no later than ten business days after the
Executive is informed in writing of such claim and will apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. The Executive will not pay such claim prior to the expiration of the
30-day period following the date on which the Executive notifies the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due). If the Company notifies the Executive in writing prior to
the expiration of such 30-day period that the Company desires to contest such
claim, the Executive will: (a) provide to the Company any information reasonably
requested by the Company relating to such claim; (b) take such action in
connection with contesting such claim as the Company reasonably requests in
writing including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company;
(c) cooperate with the Company in good faith as necessary to effectively contest
such claim; and (d) permit the Company to participate in any proceedings
relating to such claim. The Company will bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with the contest of the claim and agrees to indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such protest
(including payment of costs and expenses as provided hereunder). Without
limitation on the foregoing provisions, the Company will control all proceedings
related to such contested claim, may at its sole option pursue or forgo any and
all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may at its sole option either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner. The Executive agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company reasonably
determines. If the Company

 

6



--------------------------------------------------------------------------------

directs the Executive to pay a claim and sue for a refund, the Company will be
required to advance the amount of such payment to the Executive on an
interest-free basis and agrees to indemnify and hold the Executive harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance, provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of the contested claim will be limited to issues with respect
to which a Gross-Up Payment would be payable hereunder and the Executive will be
entitled to settle or contest, as the case may be, any other issue raised by the
IRS or any other taxing authority.

4.9.3 Refunds. If, after the receipt by the Executive of an amount advanced by
the Company pursuant to paragraph 4.9.2, the Executive becomes entitled to
receive any refund with respect to such claim the Executive will (subject to the
Company’s complying with the requirements of paragraph 4.9.2) promptly pay to
the Company the amount of such refund (together with any interest paid or
credited thereon after taxes applicable thereto). If, after the receipt by the
Executive of an amount advanced by the Company pursuant to paragraph 4.9.2, a
determination is made that the Executive will not be entitled to any refund with
respect to such claim and the Company does not notify the Executive in writing
of its intent to contest such denial of refund prior to the expiration of 30
days after such determination, then the advance will be forgiven and will not be
required to be repaid and the amount of such advance will offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

5. Term. The employment relationship evidenced by this Agreement is an “at will”
employment relationship, and the Company reserves the right to terminate the
Executive at any time with or without Cause (as defined below). In the absence
of termination as set forth in paragraph 6 below, this Agreement will extend for
a term commencing on the Effective Date and ending at the close of business on
the day before the third anniversary of the Effective Date (the “Expiration
Date”), as extended from time to time. Unless the Company provides 30 days prior
written notice of non-extension to the Executive, on or before the Expiration
Date, the term and the Expiration Date will be automatically extended for one
additional year so that the remaining term on this Agreement will not be less
than two (2) and not more than three (3) years.

6. Termination. This Agreement will continue in effect until the expiration of
the term stated in paragraph 5 of this Agreement unless earlier terminated
pursuant to this paragraph 6.

 

7



--------------------------------------------------------------------------------

6.1 Termination by Company.

6.1.1 Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
not sooner than ten days after the date of such notice (the “Termination Date”).
If the Executive is terminated without Cause (other than a CC Termination under
paragraph 6.3.2 of this Agreement or on account of the Executive’s incapacity or
death under paragraphs 6.4 and 6.5 of this Agreement), the Executive will
receive as termination compensation: (a) his Base Salary as in effect on the
Termination Date (without regard to any reductions constituting a breach of this
Agreement) for a period of thirty-six months; (b) an amount equal to three times
the “Average Bonus” (defined as the average annual bonus compensation paid
pursuant to paragraph 4.2 over the three years preceding the Termination Date),
payable in a lump sum, in cash; and (c) any PTO accrued through his Termination
Date, payable in a lump sum, in cash. The payment of the amounts set forth in
foregoing clauses (b) and (c) shall be made within 60 days of the Termination
Date, and the payment set forth in foregoing clause (a) shall begin within 60
days of the Termination Date and shall be made in installments consistent with
the Company’s normal payroll practices, but if, on the Termination Date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code and the termination compensation is “nonqualified deferred
compensation” that is subject to Section 409A, such payments will be made or
will begin, as applicable, on the first payroll payment date that is more than
six months following the Termination Date. The right to the termination
compensation described above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. The termination payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

6.1.2 Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (a) the Executive’s material breach or threatened
breach of this Agreement; (b) the Executive’s failure to substantially perform
the Executive’s duties hereunder; (c) the misappropriation or fraudulent conduct
by the Executive with respect to the assets or operations of the Company or any
of its subsidiaries or

 

8



--------------------------------------------------------------------------------

affiliated companies; (d) the Executive’s willful disregard of the instructions
of the Board or the Executive’s material neglect of duties or failure to act,
other than by reason of disability or death; (e) the Executive’s personal
misconduct which, in the judgment of the Company, could reasonably be expected
to substantially injure the Company or its reputation; or (f) the conviction of
the Executive for, or a plea of guilty or no contest to, a felony or any crime
involving fraud, theft, dishonesty, or moral turpitude. If the Executive’s
employment is terminated for Cause, the Company will not have any obligation to
provide any further payments or benefits to the Executive after the effective
date of such termination other than to the extent required by law.

6.2 Termination by Executive. The Executive may voluntarily terminate his
employment by the service of written notice of such termination to the Company
specifying an effective date of such termination 90 days after the date of such
notice, during which time the Executive may use remaining accrued PTO, or, at
the Company’s option, be paid for such days. The Company may, in its sole
discretion, elect to waive all or any part of the 90-day notice period with no
further obligations being owed to the Executive by the Company. If the Executive
terminates his employment, neither the Company nor the Executive will have any
further obligations hereunder, except as provided in paragraph 16.

6.3 Termination after Change in Control. If, during the term of this Agreement,
there is a “Change in Control” and within two years thereafter there is a CC
Termination (as defined below), then the Executive will be entitled to a
severance payment (in addition to any other rights and other amounts payable to
the Executive under paragraph 6.7 or under Company plans in which the Executive
is a participant) payable in a lump sum in cash in an amount equal to: (a) three
times the sum of the Executive’s Base Salary as in effect on the Termination
Date (or, if greater, the highest Base Salary in effect during the three year
period ending on the Termination Date) and the Average Bonus; plus (b) any
applicable Gross-Up Payment. Such amount shall be paid within 60 days following
the CC Termination. If the foregoing amount is not paid within 60 days after the
CC Termination, the unpaid amount will bear interest at the per annum rate of
twelve percent beginning on the 61st day after the CC Termination. However, if,
on the date of the CC Termination, the Executive is a “specified employee” as
defined in regulations under Section 409A of the Code and the severance payment
is “nonqualified deferred compensation” that is subject to Section 409A, the
payment will be made on the first payroll payment date that is more than six
months following the date of the CC Termination. If a severance payment subject
to Section 409A is not paid on the first payroll payment date that is more than
six months following the date of the CC Termination, the unpaid amount will bear
interest at the per annum rate of twelve percent beginning on the day after the
first payroll payment date that is more than six months following the date of
the CC Termination. The right to the termination compensation described above is
subject to the Executive’s execution and nonrevocation of the Company’s
Separation Agreement and General Release, substantially in the

 

9



--------------------------------------------------------------------------------

form attached to this Agreement, which will operate as a release of all legally
waivable claims against the Company and its affiliates, employees and directors.
Such payment is further conditioned upon the Executive’s compliance with all of
the provisions of this Agreement, including all post-employment obligations.

6.3.1 Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean that any one of the following applies:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), other than the Executive or his affiliates
(the “Exempt Persons”), of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 40% or more of either (i) the
then-outstanding shares of the Company’s common stock (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company.

(b) The individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board. Any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company’s stockholders, is approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board as of the Effective
Date, but any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board will not be
deemed a member of the Incumbent Board as of the Effective Date.

(c) The consummation of a reorganization, merger, consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities

 

10



--------------------------------------------------------------------------------

entitled to vote generally in the election of directors, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, a corporation that as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions to one another
as their ownership, immediately prior to such Business Combination of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (ii) no Person (excluding any entity resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such entity resulting from such Business Combination) other than one
or more of the Exempt Persons beneficially owns, directly or indirectly, 40% or
more of, respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

6.3.2 CC Termination. The term “CC Termination” means any of the following:
(a) the Executive’s employment is terminated by the Company other than under
paragraph 6.1.2, 6.4 or 6.5; (b) the Executive resigns as a result of a material
diminution in the Executive’s authority, duties, or responsibilities, a material
reduction in the Executive’s then current Base Salary or a material reduction in
the Executive’s then current benefits as provided in paragraph 4, a relocation
of more than 50 miles from the Executive’s then current place of employment
being required by the Board, a material breach by the Company under this
Agreement, or, unless the Executive’s services to the Company are terminated for
Cause as described under paragraph 6.1.2, the failure of the Executive to be
elected, be reelected or serve as a director of the Company during the term of
this Agreement, the removal of the Executive as a member of the Board, the
failure to reelect or reappoint the Executive as Chairman of the Board and Chief
Executive Officer of the Company, or the assignment of the performance of duties
incumbent on the foregoing offices to other persons without the prior written
consent of the Executive; or (c) the Executive resigns in connection with a
Change in Control as a result of the Company’s failure to obtain the assumption
of this Agreement, without limitation or reduction, by any successor to the
Company or any parent corporation of the Company.

 

11



--------------------------------------------------------------------------------

6.4 Incapacity of Executive. If the Executive suffers from a physical or mental
condition that qualifies the Executive for benefits under the Company’s Long
Term Disability policy (or would qualify the Executive for benefits if the
Executive was covered by the Long Term Disability policy), the Executive’s
employment may be terminated by the Company, in which event the Executive shall
be deemed to have incurred a Termination without Cause, with the consequences
and requirements described in paragraph 6.1.1 and subject to paragraph 16,
except that the Executive shall not be entitled to the payment described in
paragraph 6.1.1(b). Notwithstanding the foregoing, the amount payable under this
paragraph 6.4 shall be reduced by any benefits payable under any disability
plans provided by the Company under paragraph 4.4 of this Agreement.

6.5 Death of Executive. If the Executive dies during the term of this Agreement,
the Executive shall be deemed to have incurred a Termination without Cause, with
the consequences and requirements described in paragraph 6.1.1 and subject to
paragraph 16, except that (a) the Base Salary payment described in paragraph
6.1.1(a) shall equal one times the Base Salary and shall be paid in a lump sum
at the same time as the payment described in paragraph 6.1.1(b); (b) the payment
described in paragraph 6.1.1(b) shall equal one times the Average Bonus; (c) any
payments shall be made to the Executive’s estate; (d) the Company’s Separation
Agreement and General Release shall be signed on the Executive’s behalf by his
executor; and (e) the six-month delay that applies to payments to “specified
employees” will not apply to any payments made under this Agreement following
the Executive’s death. Notwithstanding the foregoing, the amount payable under
this paragraph 6.5 shall be reduced by any benefits payable under any life
insurance plans provided by the Company under paragraph 4.4 of this Agreement.

6.6 Effect of Termination. Subject to paragraph 16, the termination of the
Executive’s employment will terminate all obligations of the Executive to render
services on behalf of the Company. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, computers, cellular
phones, Blackberry devices, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Executive will have the
right to retain and remove all personal property and effects that are owned by
the Executive and located in the offices of the Company. All such personal items
will be removed from such offices no later than 14 days after the effective date
of termination, and the Company is hereby authorized to discard any items
remaining and to reassign the Executive’s office space after such date. Prior to
the effective date of termination, the Executive will cooperate with the Company
to provide for the orderly separation of the Executive’s employment.

6.7 Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.1.1, 6.3, 6.4 or 6.5 of this Agreement: (a) all units, stock

 

12



--------------------------------------------------------------------------------

options, incentive stock options, performance shares, stock appreciation rights
and restricted stock granted and held by the Executive immediately prior to such
termination will immediately become 100% vested; and (b) the Executive’s right
to exercise any previously unexercised options will not terminate until the
latest date on which such option would expire but for the Executive’s
termination of employment. To the extent the Company is unable to provide for
one or both of the foregoing rights, the Company will provide in lieu thereof a
lump-sum cash payment equal to the difference between the total value of such
units, stock options, incentive stock options, performance shares, stock
appreciation rights and shares of restricted stock (the “Equity Compensation
Rights”) with the foregoing rights as of the date of the Executive’s termination
of employment and the total value of the Equity Compensation Rights without the
foregoing rights as of the date of the Executive’s termination of employment.
The foregoing amounts will be determined by the Board in good faith based on a
valuation performed by an independent consultant selected by the Board and the
cash payment, if any, will be paid in a lump sum within 60 days of the
Termination Date or, if required by Section 409A of the Code, on the first
payroll payment that is more than six months following the Termination Date. The
right to the foregoing termination compensation under clauses (a) and (b) above
is subject to the Executive’s (or, if applicable, the executor’s) execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.

6.8 Sole Source of Severance Benefits. This paragraph 6 is intended to be the
Executive’s sole source of severance benefits from the Company. If the Executive
is or becomes eligible to receive severance under another plan, program or
policy with the Company or other agreement with the Company, the amount paid
under paragraph 6 will be reduced by the severance amount paid under another
plan, program or policy of the Company or other agreement with the Company.

7. Long-Term Retention Incentive. Because the Company recognizes that the
Executive’s value to the Company and its shareholders is enhanced by a long-term
retention incentive, the Executive shall be granted restricted shares of the
Company’s stock throughout the term of this Agreement. These grants shall occur
in January each calendar year, as determined by the compensation committee of
the Board. To determine the number of shares to be awarded during the calendar
year, the Company shall divide the grant date fair market value of the award,
which shall be no less than 16,250,000 dollars, by the closing price of a share
of the Company’s stock on the grant date. These awards shall be made under the
Company’s Equity Compensation Plans, which shall govern the vesting and other
terms and provisions of the awards, except that, if the Executive’s employment
is terminated under circumstances that entitle him to benefits under paragraph
6.1.1 or 6.3, the Executive shall be entitled to receive cash or shares (in the
Company’s discretion) equal in value to the long-term retention incentive

 

13



--------------------------------------------------------------------------------

shares that the Executive would have received under this paragraph 7 on the
three grants dates following his termination date had his employment not been
terminated and this Agreement remained in effect, provided that, if the Company
elects to provide the termination payment in shares, the number of shares shall
be determined using the closing price of a share of the Company’s stock on the
Executive’s termination date. Any payment required under the preceding sentence
shall be made within 60 days of the Termination Date (without any reduction to
reflect the early payment), but if, on the Termination Date, the Executive is a
“specified employee” as defined in regulations under Section 409A of the Code
and the payment is “nonqualified deferred compensation” that is subject to
Section 409A, such payment will be made on the first administratively feasible
payment date that is more than six months following the Termination Date. The
right to the retention payment described above is subject to the Executive’s
execution and nonrevocation of the Company’s Separation Agreement and General
Release, substantially in the form attached to this Agreement, which will
operate as a release of all legally waivable claims against the Company and its
affiliates, employees and directors. The retention payment is further
conditioned upon the Executive’s compliance with all of the provisions of this
Agreement, including all post-employment obligations.

8. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information that
constitutes trade secrets, is of a confidential nature, is of great value to the
Company or is the foundation on which the success of the Company is predicated.
The Executive agrees not to disclose to any person other than the Company’s
employees or the Company’s legal counsel or other parties authorized by the
Company to receive confidential information (“Confidential Information”) nor use
for any purpose, other than the performance of this Agreement, any Confidential
Information. Confidential Information includes data or material (regardless of
form) that is: (a) a trade secret; (b) provided, disclosed or delivered to the
Executive by the Company, any officer, director, employee, agent, attorney,
accountant, consultant, or other person or entity employed by the Company in any
capacity, any customer, borrower or business associate of the Company or any
public authority having jurisdiction over the Company of any business activity
conducted by the Company; or (c) produced, developed, obtained or prepared by or
on behalf of the Executive or the Company (whether or not such information was
developed in the performance of this Agreement) with respect to the Company or
any assets, oil and gas prospects, business activities, officers, directors,
employees, borrowers or customers of the foregoing. However, Confidential
Information will not include any information, data or material that at the time
of disclosure or use was generally available to the public other than by a
breach of this Agreement, was available to the party to whom disclosed on a
non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this paragraph 8 will survive the
termination, expiration or cancellation of the Executive’s employment for a
period of one year after the date of termination. The Executive will deliver to
the Company all originals and copies of the documents or materials containing
Confidential Information by the 14th day following his termination. For purposes
of paragraphs 8, 9, 10, and 11 of this Agreement, the Company expressly includes
any of the Company’s subsidiaries or affiliates.

 

14



--------------------------------------------------------------------------------

9. Non-Competition. During the period of the Executive’s employment and for a
period ending one year after the Executive’s termination of employment for any
reason other than pursuant to paragraph 6.1.1 or 6.3, the Executive will not
acquire, attempt to acquire or aid another in the acquisition or attempted
acquisition of an interest in oil and gas assets, oil and gas production, oil
and gas leases, minerals interests, oil and gas wells or other such oil and gas
exploration, development or production activities within any spacing unit in
which the Company owns an oil and gas interest on the date of termination of
employment of the Executive. The Executive will not circumvent or attempt to
circumvent the foregoing agreement by any future arrangement or through the
actions of a third party. The foregoing will not prohibit the activities which
are expressly permitted under paragraph 3 of this Agreement.

10. Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as defined below), the Executive will not directly, either personally or
by or through his agent, on behalf of himself or on behalf of any other
individual, association or entity, (i) use any of the Confidential Information
for the purposes of calling on any established customer of the Company or
soliciting or inducing any of such customers to acquire, or providing to any of
such customers, any product or service provided by the Company or any affiliate
or subsidiary of the Company; (ii) solicit, influence or encourage any
established customer of the Company to divert or direct such customer’s business
to the Executive or any person or entity by which or with which the Executive is
employed, associated, affiliated or otherwise related; or (iii) solicit, divert
or attempt to solicit or divert any person or entity who has been identified and
contacted by the Company, either directly or through such entity’s agent(s),
with respect to a possible acquisition by, or transaction with, the Company. For
the purposes hereof, the term “Non-Solicitation Period” shall mean a period of
six months after the Executive’s employment ceases for any reason.

11. Non-Interference. The Executive agrees that, except with respect to the
Executive’s administrative staff, during the Non-Interference Period (as defined
below) he will not, directly or indirectly, either personally or by or through
his agent, on behalf of himself or on behalf of any other individual,
association or entity, hire, solicit or seek to hire any employee of the Company
or any affiliate or subsidiary of the Company, or any individual who was an
employee of the Company or any affiliate or subsidiary of the Company during the
twelve-month period prior to the Termination Date, or in any other manner
attempt, directly or indirectly, to persuade any such employee to discontinue
his status of employment with the Company or any affiliate or subsidiary of the
Company or to become employed in a business or activities likely to be
competitive with the business of the Company or any affiliate or subsidiary of
the Company. For the purposes hereof, the term “Non-Interference Period” shall
mean a period of six months after the Executive’s employment ceases for any
reason.

 

15



--------------------------------------------------------------------------------

12. Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.

13. Remedies. The Executive acknowledges and understands that the provisions of
this Agreement are of a special and unique nature, the loss of which cannot be
adequately compensated for in damages by an action at law, and that the breach
or threatened breach of the provisions of this Agreement would cause the Company
or any of its subsidiaries irreparable harm. In the event of a breach or
threatened breach by the Executive of the provisions of this Agreement, the
Company or any of its subsidiaries or affiliates shall be entitled to an
injunction restraining the Executive from such breach. In addition to the
foregoing and not in any way in limitation thereof, or in limitation of any
right or remedy otherwise available, if the Executive violates any provision of
paragraph 8, 9, 10 or 11 hereof, any compensation or severance payments then or
thereafter due from the Company to the Executive shall be terminated forthwith
and the Company’s obligation to pay and the Executive’s right to receive such
compensation as severance payments shall terminate and be of no further force or
effect, in each case without limiting or affecting the Executive’s obligations
under such paragraphs 8, 9, 10 and 11 or the Company’s or its subsidiaries’ or
affiliates’ other rights and remedies available at law or equity. Nothing
contained in this Agreement shall be construed as prohibiting the Company or any
of its subsidiaries or affiliates from pursuing, or limiting the Company’s or
any of its subsidiaries’ or affiliates’ ability to pursue, any other remedies
available for any breach or threatened breach of this Agreement by the
Executive.

14. Proprietary Matters.

14.1 The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The Executive agrees to promptly disclose and provide all Proprietary
Rights to the Company; provided, in

 

16



--------------------------------------------------------------------------------

the event the Proprietary Rights shall not be deemed to constitute “works made
for hire,” or in the event the Executive should, by operation of law or
otherwise, be deemed to retain any rights in the Proprietary Rights, the
Executive agrees to assign to the Company, without further consideration, the
Executive’s entire right, title and interest in and to each and every such
Proprietary Right.

14.2 The Executive hereby agrees to assist the Company in obtaining and
enforcing United States and/or foreign letters patent and copyright
registrations covering the Proprietary Rights and further agrees that the
Executive’s obligation to assist the Company shall continue beyond the
termination of the Executive’s employment hereunder. If the Company is unable
because of the Executive’s mental or physical incapacity or for any other reason
to secure the Executive’s signature to apply for or to pursue any application
for any United States or foreign letters patent or copyright registrations
covering inventions assigned to the Company, then the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as the Executive’s agent and attorney-in-fact to act for and on the
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by the Executive. The Executive hereby waives and quitclaims to
the Company any and all claims of any nature whatsoever which the Executive now
or hereafter may have for infringement of any patent or copyright resulting from
any such application for letters patent or copyright registrations assigned
hereunder to the Company. The Executive will further assist the Company in every
lawful way to enforce any copyrights or patents obtained, including without
limitation, testifying in any suit or proceeding involving any of the copyrights
or patents or executing any documents deemed necessary by the Company, all
without further consideration except as contemplated by the immediately
following sentence but at the expense of the Company. If the Executive is called
upon to render such assistance after termination of the Executive’s employment
hereunder, then the Executive shall be entitled to a fair and reasonable per
diem fee (which shall not be less than the Executive’s equivalent daily Base
Salary as in effect on the Termination Date) in addition to reimbursement of any
expenses incurred at the request of the Company.

15. Governing Law and Venue. To the extent not preempted by federal law, and
except as otherwise provided in this Agreement, the provisions of this Agreement
shall be construed and enforced in accordance with the laws of the State of
Oklahoma, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this provision to the
substantive law of another jurisdiction. Each party hereby agrees that Oklahoma
City, Oklahoma is the proper venue for any litigation seeking to enforce any
provision of this Agreement, and each party hereby waives any right it otherwise
might have to defend, oppose, or object to, on the basis of jurisdiction, venue,
or forum nonconveniens, a suit filed by the other party in any federal or state
court in Oklahoma City, Oklahoma to enforce any provision of this Agreement.

 

17



--------------------------------------------------------------------------------

16. Survival. In the event of termination of employment, neither the Company nor
the Executive will have any further obligations hereunder, except for any
obligations that expressly survive termination of employment including
paragraphs 6, 7, 8, 9, 10, 11, 12, 13, 14 and 15.

17. Miscellaneous. The parties further agree as follows:

17.1 Time. Time is of the essence of each provision of this Agreement.

17.2 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement will be in writing and will be
deemed to have been given when received by personal delivery, by facsimile, by
overnight courier, or by certified mail, postage and charges prepaid, directed
to the following address or to such other or additional addresses as any party
might designate by written notice to the other party:

 

To the Company:

  

SandRidge Energy, Inc.

123 Robert S. Kerr Ave.

Oklahoma City, OK 73102

Attn: Mary L. Whitson

  

To the Executive:

  

Tom L. Ward

c/o SandRidge Energy, Inc.

123 Robert S. Kerr Ave.

Oklahoma City, OK 73102

 

 

 

17.3 Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate, and any entity to which this Agreement
is assigned shall be treated as the Company for purposes of this Agreement. The
Executive may not transfer or assign this Agreement or any of his rights or
interests herein, in whole or in part, to any other person or entity without the
prior written consent of the Company.

17.4 Construction. If any provision of this Agreement or the application thereof
to any person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such
provision to persons or circumstances other than those as to which the same is
held invalid or unenforceable, will not be affected thereby, and each term and
provision of this Agreement will be valid and enforceable to the fullest extent
permitted by law.

17.5 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter herein contained, and no
modification hereof will be effective unless made by a supplemental written
agreement executed by all of the parties hereto.

17.6 Binding Effect and Third Party Beneficiary. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their

 

18



--------------------------------------------------------------------------------

respective affiliates, officers, employees, agents, successors and assigns
(including, in the case of the Company or any of its subsidiaries or affiliated
companies, the successor to the business of the Company as a result of the
transfer of all or substantially all of the assets or capital stock of the
Company or any of its subsidiaries or affiliates).

17.7 Attorneys’ Fees. If any party institutes an action, proceeding or
arbitration against any other party relating to the provisions of this Agreement
or any default hereunder, the Company will be responsible for paying the
Company’s legal fees and expenses and the Company will be required to reimburse
the Executive for reasonable expenses and legal fees incurred by the Executive
in connection with the resolution of such action or proceeding, including any
costs of appeal.

17.8 Supercession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the Effective Date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.

17.9 Non-Contravention. The Executive represents and warrants to the Company
that the execution and performance of this Agreement will not violate,
constitute a default under, or otherwise give rights to any third party,
pursuant to the terms of any Agreement to which the Executive is a party.

17.10 Indemnity. THE EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE
COMPANY, ITS DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE “INDEMNIFIED
PARTIES”) AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED,
(“LOSS”) TO WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR
AS SUCH LOSS ARISES OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION
OR WARRANTY GIVEN BY THE EXECUTIVE IN THIS AGREEMENT INCLUDING REPRESENTATIONS
AND WARRANTIES MADE IN PARAGRAPH 17.9 AND TO REIMBURSE THE INDEMNIFIED PARTIES
FOR ANY AND ALL EXPENSES (INCLUDING THE FEES AND DISBURSEMENTS OF COUNSEL CHOSEN
BY THE INDEMNIFIED PARTIES) AS SUCH EXPENSES ARE REASONABLY INCURRED BY THE
INDEMNIFIED PARTIES IN CONNECTION WITH INVESTIGATING, DEFENDING, SETTLING,
COMPROMISING OR PAYING ANY SUCH LOSS.

17.11 Compliance with Section 409A of the Code. This Agreement is intended to
comply with Section 409A of the Code and shall be construed and interpreted in
accordance with such intent. To the extent any benefit paid under this Agreement
shall be subject to Section 409A of the Code, such benefit shall be paid in a
manner that will comply with Section 409A, including any IRS

 

19



--------------------------------------------------------------------------------

guidance. Any provision of this Agreement that would cause the payment of any
benefit to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A (which amendment may be
retroactive to the extent permitted by the IRS guidance).

17.12 Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes that the Company reasonably determines to be
required to be withheld pursuant to any law, regulation, or ruling. However, it
is the Executive’s obligation to pay all required taxes on any amounts paid
under this Agreement, regardless of the extent to which amounts are withheld.

17.13 Nonduplication of Benefits. No provision of this Agreement shall require
the Company to provide the Executive with any payment, benefit or grant that
duplicates any payment, benefit or grant that the Executive is entitled to
receive under another plan, program or policy with the Company or other
agreement with the Company.

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 20th day
of December, 2011, effective the date first above written.

[SIGNATURES ON FOLLOWING PAGE]

 

20



--------------------------------------------------------------------------------

SANDRIDGE ENERGY, INC. By:      

Mary L. Whitson, Senior Vice President – Corporate and Human Resources

 

(the “Company”)

 

By:      

Tom L. Ward, individually

 

(the “Executive”)

 

21